Citation Nr: 1517566	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  04-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic nerve disorder of the lower extremities.

2.  Entitlement to an earlier effective date for the assignment of a 100 percent disability rating for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.B., M.D.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to October 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for a chronic nerve disorder of the lower extremities. 

In August 2004, the Veteran testified at a hearing before RO personnel.  In July 2010, the Veteran and K. B., M.D., testified at a Travel Board hearing before the undersigned Veterans Law Judge. Transcripts of those hearings are of record. 

The Board previously remanded the matter on appeal for additional development in October 2011, January 2013 and November 2013.

The issue of an earlier effective date for the assignment of a 100 percent disability rating for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence indicates that the Veteran does not have a chronic nerve disorder of the lower extremities that is related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a nerve disorder of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In this case, the duty to notify was satisfied by way of May 2003, August 2004, October 2004, and May 2008 letters, which notified the Veteran of the information and evidence necessary to establish service connection, to include on a secondary basis, as well as how VA determines effective dates and disability ratings, and     the types of evidence which impacts those determinations.  She was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Nor has the Veteran alleged any prejudicial error in the content or timing of the VCAA notice she received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Concerning the duty to assist, the Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained, and she has also been afforded VA examinations. 

The Veteran was also afforded hearings before the RO and the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the RO hearing officer and Veterans Law Judge (VLJ) identified the issue to the Veteran, who testified as to the events in service and her current disability upon which her claim is based, as to her symptoms during and post service, and her course of treatment.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Finally, the Board notes that the actions requested in the prior remands have      been undertaken to the extent possible.  Additional VA treatment records, a VA examination with diagnostic testing, and a VA opinion were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran maintains that she has a chronic nerve disorder of the lower extremities that was caused by or is aggravated by her service-connected bilateral pubic rami stress fracture or low back disability.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

By way of history, the record shows that service connection for bilateral pubic   rami fractures was granted by an October 1993 rating decision, rated then as noncompensable.  An increased 20 percent rating for the pubic rami stress fractures was subsequently granted effective February 9, 1999, and in March 2003, the Veteran filed the current claim for service connection for a nerve disorder of the lower extremities secondary to her bilateral pubic rami stress fractures.  By an August 2012 rating decision, service connection was also established for a low back strain and bilateral chronic pelvic muscle strain secondary to pubic rami stress fractures, all effective March 15, 2004.

The evidence supports that the Veteran has a current disability for purposes of continuing the service-connection analysis.  Specifically, a VA neurologist in March 2007 and VA examiners in June 2012, April 2013, and January 2014 have diagnosed meralgia paresthetica.  However, in this case, the most probative and persuasive evidence is against a finding that meralgia paresthetica is causally or otherwise related to her bilateral pubic rami stress fracture, bilateral pelvic muscle strain, or low back disability, or to service.

The Board finds the most probative and persuasive evidence of record to be a January 2014 examination and August 2014 and November 2014 addenda, cumulatively indicating that it is less likely as not that the Veteran has a chronic nerve disorder of the lower extremities that was caused by, a result of, or aggravated by bilateral pubic rami stress fractures, pelvic strain, or a low back disability.  Following EMG testing and physical examination in January 2014, a VA examiner opined in August 2014  that the Veteran's symptoms are less likely as not caused by or a result of any of her service-connected disabilities as EMG demonstrates normal functioning of nerves and muscles.  There was no sign of peripheral nerve or root injury, or muscle disorder by electrodiagnostic testing and neurologic exam.  Similarly, the November 2014 VA examiner found that diagnoses of radiculopathy and chronic meralgia of the lower extremities were not warranted because of normal EMG testing and normal physical examination.  The November 2014 examiner specifically noted that there were no objective signs and symptoms of radiculopathy on the January 2014 VA examination.  

While the November 2014 examiner found that a chronic meralgia diagnosis was not warranted, she does appear to acknowledge the presence of a nerve condition, albeit one that is not chronic.  In this regard, she noted that physical examination showed subjective, transient, intermittent compression of the sensory fibers of the lateral femoral cutaneous branches associated with the surface of the thigh, bilaterally, and further acknowledged evidence of  a "superficial...positional, occasional and transient...lateral femoral cutaneous nerve condition of the thigh."  Nevertheless,   the November 2014 examiner similarly found that the nerve condition (meralgia)     is not caused or aggravated by the Veteran's service-connected disabilities.  Regarding the bilateral pubic rami fractures, the examiner noted that current radiographs showed the fractures to be healed and also noted that stress fractures     of the pelvic rami present as hair-like stress risers in the bone substrate and do        not affect the superficial nerve branches of the lateral femoral cutaneous nerve (meralgia), bilateral, at the outer thigh.  Regarding the low back, the examiner    found that aggravation or permanent worsening was not present because of the lack of radiculopathy findings and because of the superficial, positional, occasional, and transient nature of the lateral femoral cutaneous nerve condition of the bilateral thigh.  Instead, the examiner suggested that it is the Veteran's body habitus that caused the increase in body mass on her nerves.

The January, August, and November 2014 VA examination and addenda were collectively based on a review of the Veteran's claims file, examination of the Veteran, diagnostic testing, cited to pertinent clinical findings of record, and   included rationale.  Thus, they are afforded significant probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  While a March 2007 VA provider suggested a possible relationship between right and possible left meralgia paresthetica or compression of the lateral femoral cutaneous nerve and "something that happened while [the Veteran] was in the military," that opinion is speculative     at best and supported by no rationale.  Similarly, while a June 2012 VA examiner offered a seemingly positive opinion that paresthetica meralgia is at least as likely as not due to pelvic fracture, the examiner subsequently corrected that statement in a July 2012 addendum, stating that the paresthetica meralgia seen at the time of the examination was not related to the pelvic fracture previously diagnosed, which          is consistent with the rationale offered on the June 2012 examination report.  Specifically, the examiner noted that paresthetica meralgia will usually resolve over time and "it would be highly unlikely" to have persisted from an injury of such long standing.  Parenthetically, the examiner also opined that the paresthetica meralgia is the result of a traumatic incident or pressure on the lateral femoral cutaneous nerve, consistent the November 2014 opinion.

In any event, the Board finds the conclusive and supported 2014 VA opinions to be of significant probative value.  Their probative value is further bolstered by their consistency with medical evidence of record.  In this regard, the March 2007 VA neurologist noted that the leg numbness was intermittent and localized over the anterolateral thigh, brought on by sitting or lying wrong.  The provider diagnosed meralgia paresthetica or compression of the lateral femoral cutaneous nerve from being overweight, and advised the Veteran that weight loss could help the problem.  In May 2003, the Veteran's complaints were also attributed to a lateral femoral cutaneous distribution.  The 2014 VA opinions are also consistent with prior VA examinations in July 2005, July 2007, June 2012, April 2013, and December 2013, which are negative for diagnoses of radiculopathy or neurologic disorder other    than paresthetica meralgia.  While the June 2012 examiner checked a box on the examination report to indicate a positive finding relating to signs or symptoms of radiculopathy, it was noted that the sign of diminished anterolateral sensation of    the right thigh "did not suggest radiculopathy" but rather "suggests paresthetica meralgia."  

Of particular note, the April 2013 VA examiner also opined that the Veteran's diagnosed meralgia paresthetica is not permanently aggravated by pubic rami fractures, as those fractures healed long ago, or by the low back, as the low back "has nothing to do with nerve compression in the front of the body."  Regarding pelvic muscle strain, the examiner again noted that the current disability involves nerve compression, and years of radiologic studies have shown on evidence of any significant abnormalities in the areas in question.  The examiner further found that that Veteran's complaints of pain in her entire body and numbness in the right leg are not consistent with old pubic rami stress fractures.  Given that the April 2013 opinion was based on a review of the claims file, physical examination of the Veteran, and was supported by rationale, the Board also accords it significant probative value.  A July 2005 VA examiner also found that the Veteran's complaints in the lower extremities are less likely secondary to residuals of      pelvic rami stress fractures, as those fractures usually resolve spontaneously 
with no residuals, and x-rays and MRI reports have been normal.

Regarding radiculopathy, the Board is cognizant that straight leg raise testing was positive in May 2009, and radiculopathy was mentioned in various private and VA treatment notes, including notes dated in May 2003, December 2010, and March 2012 (apparently based on the Veteran's report).  However, the Board finds that most probative evidence indicates that the Veteran does not have radiculopathy of the lower extremities.  The only positive objective diagnostic evidence of record appears to be the single May 2009 straight leg raise test.  The other reports in       the record appear to have been based on the Veteran's own report of a history of radiculopathy.  For instance, in May 2003, the Veteran complained of low back  pain with radiculopathy, and yet imaging revealed no abnormalities, neurologic testing revealed intact sensation, full strength, equal deep tendon reflexes, and diagnoses included pelvic pain and dysfunction, associated low back pain, mechanical pain/dysfunction of the pelvis and low back, but not radiculopathy.  Subsequent private treatment records, including chiropractic records dating from September 2008 to November 2011, are also silent for diagnoses of radiculopathy, and numerous VA examinations, which in January 2014 included diagnostic testing, did not result in a diagnosis of radiculopathy.  

To the extent that the record raises the theory of entitlement to service connection for a nerve disorder of the lower extremities on a direct basis, the Board notes that the evidence does not support such a grant.  The November 2014 VA examiner opined that it is less likely as not that the diagnosed nerve disorder was related to    or first manifested in service, noting that service medical records are silent for objective clinical signs and symptoms of radiculopathy or meralgia.  An April 2013 examiner also opined that the Veteran's meralgia paresthetica was not caused by or manifested in service.  

Moreover, while the Veteran is competent to report that she has experienced symptoms, such as numbness or tingling, which is in the realm of her personal experience, she has not asserted, and there is no evidence to suggest, that she is otherwise competent as a layperson to diagnose any nerve disorder, or to relate    any nerve disorder to service or to a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Clyburn v. West, 12 Vet. App. 296, 301 (1999).  As such, her opinions do not constitute competent medical evidence.

Further, the Board finds the Veteran's reports of thigh numbness and tingling since or soon after service to lack credibility.  In this regard, in a September 2004 statement, a private physician documented the Veteran's report of a 13 year history of numbness on the anterior aspect of both thighs.  Similarly, during March 2007 VA treatment, she reported a 15 year history of leg numbness and tingling, and during December 2012 VA treatment, she reported intermittent right lower extremity radiculopathy since her pelvic stress fractures in service in 1991.  Then, during an April 2013 VA examination, the Veteran stated that she developed numbness over her anterior thighs in 1998.  Indeed, as early as May 2003, a private treatment record documents a report of periodic numbness on the anterior aspect of both thighs.  However, in May 2003, the Veteran expressly denied tingling, and she did not otherwise report any numbness or tingling during a May 1999 VA examination, at which time it was determined that there was "no apparent neurological or motor deficit."  At that time, no neurologic disability was diagnosed.  Nor did she report any numbness or tingling during private February 1999 treatment, at which time she sought treatment for radiating leg pain.  Significantly, at that time, it was also noted "no neuro deficits," and no neurologic disability was diagnosed, but rather right hip ligament pain.  Indeed, even the September 2004 private physician who recorded her complaint of numbness for       13 years did not diagnose any neurologic disability, and during her August 2004 Decision Review Officer hearing, the Veteran testified that she had not been diagnosed with a nerve disorder.

The Board also points out that evidence of record suggests that the Veteran exaggerates her symptoms, further calling into question her credibility.  For example, in April 2013, the VA examiner noted that there were no objective findings other than reduced sensation over the right anterolateral thigh, to     confirm the Veteran's subjective complaints, and the July 2005 examiner found   the Veteran's objective presentation to be inconsistent with her subjective reports and noted "obvious positive Waddell testing for nonorganic signs of pain that    were manifested basically by positive simulation test."  In any event, given the inconsistencies in reporting the onset and course of her symptoms, the Board     finds her statements to lack credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Finally, to the extent that Veteran reports pain in her legs, and has reported pain in her legs since service, there is nothing in the record to suggest that pain is due to neurologic disability, and she has been granted service connection for pubic stress fracture residuals, pelvic muscle strains, and a low back disability, and the record shows that she also suffers from a nonservice-connected hip disorder, all of which the record shows contributes to pain in her lower extremities.

In sum, the most probative and persuasive evidence indicates that the Veteran's current nerve disorder was not caused by or aggravated by a service-conencted disability, and is not otherwise related to service.  Indeed, the Veteran has been afforded numerous examinations and each examiner, as discussed above, has declined to provide a positive nexus opinion.  Accordingly, the preponderance       of the evidence is against the claim, and service connection for a chronic nerve disorder of the lower extremities is denied. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for a nerve disorder of the lower extremities is denied.


REMAND

Concerning the issue of entitlement to an earlier effective date for the assignment  of a 100 percent rating for PTSD, the Board notes that in August 2014, the Veteran filed a timely notice of disagreements with a March 2014 rating decision awarding the 100 percent rating for PTSD, effective June 7, 2013.  A statement of the case has not yet been issued.  Accordingly, remand of that issue for issuance of a statement of the case (SOC) is required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the RO has issued the SOC, the claim should be returned      to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case on the issue of entitlement to an earlier effective date for the assignment of a 100 percent rating for PTSD.  The issues should only be returned to the Board if a timely substantive appeal is filed with respect to the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


